DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 24, 33, 35, and 41 were amended. Claims 1 and 23-41 are pending.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.
The rejection of claims 1 and 23-32 under 35 USC 112(a) as failing to comply with the written description requirement is maintained. Applicant’s amendment necessitated the new grounds of rejection of claims 33-41 under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1, 23-29, 31-37, and 39-41 are rejected under 35 USC 102 over Vodencarevic. The rejection of claims 33-41 was updated responsive to Applicant’s amendment. See response to arguments.
Claims 30 and 38 are rejected under 35 USC 103 over Vodencarevic in view of Zeise.

Response to Arguments
	Applicant’s arguments filed 06/13/2022 have been fully considered, but are not persuasive.

	With respect to the rejection under 35 USC 112(a), Applicant argues, see especially pages 10-11, that the specification provides support for performing the designation of new champion/challengers prior to completing the rebuilding at paragraphs 39, 87, and 90. Examiner respectfully disagrees. Paragraph 87 is an explanation of paragraph 87, where it is clear that the designation occurs subsequent to the rebuilding. Paragraph 90 indicates only that the models are deployed and is silent regarding the timing of the designation of champion/challengers (note that it is the designation prior to the rebuilt models having been rebuilt that is at issue, not the designation prior to deployment). Paragraph 39 indicates that “during a rebuilding process, the champion may be selected automatically by the build module 102 based on a performance analysis from a previous deployment.” This appears to be the closest that the specification comes to providing support for the claimed subject matter. However, this indicates, at best, that the designation occurs prior to the termination of a “rebuilding process”. As indicated in paragraphs 85-86, a “rebuilding process” may refer to the processes of figures 5 or 6. In particular, both figures show that there are points (e.g., prior to the “End” step) at which the models have been rebuilt, but the rebuilding process has not ended. That is, the models may be rebuilt prior to the rebuilding process ending. The specification provides support for the broader limitation (e.g., designating…during the rebuilding process), but not for the narrower claimed limitation which specifies a particular point of the rebuilding process which the designation occurs prior to. The rejection is maintained. 

	With respect to the rejection under 35 USC 102, Applicant argues, see especially page 12, that “Given that the downloaded copies are reference models (e.g., from a software-version controlled repository), one of ordinary skill in the art would at least appreciate that the first and second copies of the same reference-library-stored machine learning models are the same machine learning models with the same parameters (i.e., when such copies are initially downloaded).” Examiner respectfully disagrees. Applicant appears to be arguing that the broadest reasonable interpretation of the machine learning model copies requires that the copies have exactly the same parameters. Such a narrow interpretation is not supported by the specification or the terminology as it is used in the art. For example, with reference to the description of training the “same” machine learning model, paragraph 85, as cited by Applicant on page 10 reads “begins the rebuilding process…by selecting the same machine learning model type for training corresponding to the machine learning model type selected in the previous deployment”. A person of ordinary skill in the art would not read this as requiring that the selected machine learning model have the same parameters. Indeed, the only reason why the specification is found to support the “second copies” limitation is because it encompasses selecting models of the same “type”. As to Applicant’s argument that the software-version controlled repository forces a reading requiring that copies refer to a specific version of the model, this is likewise unsupported by the specification. As indicated in the claim objections, the specification does not provide antecedent basis for the term “software-version-controlled repository”). This limitation is supported only because the specification indicates that the data may be stored on GitHub. The specification provides no discussion about how models are version controlled in a repository. The software which is version controlled in the claimed repository does not even need to be the models. In view of the specification and the meaning of the terms as they would be understood in the art, the “copies” do not necessarily need to have exactly the same parameter values at the time that they are downloaded from the repository.

	Applicant further argues, see pages 12-13, that in view of the interpretation of the copies indicated above, Vodencarevic fails to teach the second copies. Examiner respectfully disagrees. As indicated above, the broadest reasonable interpretation of the claims does not coincide with that indicated by Applicant. However, even if the claim were to require that fresh copies with the same parameter be retrieved from the repository, Vodencarevic teaches rebuilding the models from scratch as described at [0257] as was indicated in the previous and current rejections. 

	Applicant further argues, see page 13, that the claims “involve obtaining rebuilt machine learning models for a second deployment cycle by training second copies of the same reference-library-stored machine learning model (i.e., the same as the reference-library-stored models used to obtain the constructed machine learning models), as opposed to being copies of the constructed machine learning models themselves”. Examiner respectfully disagreed. As was clearly articulated in the previous rejection, “first” and “second” do not necessarily require distinct copies. They may refer to the same copy as it progresses through training. However, even if the models were required to be distinct copies, Vodencarevic teaches rebuilding the models from scratch as described at [0257] as was indicated in the previous and current rejections.

	Applicant further argues, see page 13, that “given that the ‘rebuilt’ machine learning models in Vodencarevic are redesignated as respective champion or challengers while the rebuilt machine learning models are deployed (and based on their own respective performance metrics during the same deployment cycle), such designation/redesignation cannot actually be performed prior to completing the rebuilding and prior to deploying the plurality of rebuilt machine learning models.” Examiner respectfully disagrees. Vodencarevic teaches multiple “deployments” (i.e., after each rebuild). Even if the models were previously deployed, this does not prevent them from being rebuilt and subsequently deployed.

Claim Interpretation
	The claims recite “a plurality of machine learning models”, “first copies of reference-library-stored machine learning models”, “second copies of the same reference-library-stored machine learning models”, “constructed machine learning models”, and “rebuilt machine learning models”. The broadest reasonable interpretation of the claims encompasses these claim terms referring to the same models. In particular, “first” and “second” are interpreted as labels rather than as enumerators, meaning that the claim is not being interpreted as requiring that the “first copies” and “second copies” refer to distinct models. Furthermore, if a reference teaches performing a champion/challenger designation on models A and B, and then teaches rebuilding models A and B to obtain “rebuilt” models A and B, this would be interpreted as teaching performing a champion/challenger designation on rebuilt models A and B.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for “first copies of reference-library-stored machine learning models”, “second copies of the same reference-library-stored machine learning models”, and “software-version-controlled repository”.
	
The use of the term “GitHub”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 23-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 33 recite “prior to completing the rebuilding and prior to deploying the plurality of rebuilt machine learning models, designating a new champion and at least one new challenger from the plurality of rebuilt machine learning models based on the one or more performance metrics for the plurality of constructed machine learning models.” The specification does not provide support for designating a new champion/challenger before completing the rebuilding. The most relevant portion of the published specification appears to be Figure 8, steps 810-812 and [0085-0087]. The figure shows the champion/challenger step 812 occurring after the rebuild step 810. While [0130] indicates that some acts may occur in a different order and/or concurrently, this is insufficient to provide adequate written description since the designating step ostensibly requires the output of the rebuilding step. The steps cannot be simply performed in the opposite order without modification to the steps, which is not described. 
Dependent claims 23-32 and 34-41 do not resolve the issue and are rejected with the same rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 23-29, 31-37, and 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Vodencarevic” (US 2021/0097439 A1).

Regarding claim 1, Vodencarevic teaches
A non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: ([0063-0064] for non-transitory CRM storing instruction which cause a processor to perform operations.)
constructing a plurality of machine learning models by training, based on training data and validation data, first copies of reference-library-stored machine learning models to obtain a plurality of constructed machine learning models for a first deployment cycle, (Figure 2A shows a method which includes a going from the last step C40 to the previous C40 (and then iterates). Unless otherwise indicated, step identifiers refer to Figure 2A. The mapping starts at step C50, described at [0253]. Models are downloaded from a central server. The downloaded models are interpreted as first copies of reference-library-stored machine learning models (with the central server being the reference library). Figure 2, step C51, described at [0253] describes training these models (so they may be reasonably interpreted as “constructed machine learning models”. The models are deployed during a “first deployment cycle” as described below.) 
wherein first and second constructed machine learning models are designated as a champion and a challenger, respectively; (At step S40, described at [0255], the performance of the models is compared with one being designated champion and the rest being challengers.)
deploying, during the first deployment cycle, the plurality of constructed machine learning models including the champion and the challenger; computing one or more performance metrics for the plurality of constructed machine learning models based on prediction data generated by each of the plurality of constructed machine learning models during the first deployment cycle to evaluate performances of the plurality of constructed machine learning models; (The broadest reasonable interpretation of the claimed “deploying” a model, interpreted in view of the specification, includes using that model to generate one or more predictions; see published instant specification at [0040]. [0255] indicates that the challengers may challenge the champion at the next data update. The data update is described at [0264]. The challenge is described in detail at [0265]. In particular, the performance of all of the models (both champion and challenger) is evaluated using both Dold(A) and Dnew(A). The “first deployment cycle” is being interpreted as the period of time following (but not including) the first selection of champion and challenger (the previously recited step) up through and including the evaluation of the models on the updated data, so that Dnew(A) is data generated during the “first deployment cycle”. [0163] provides examples of how performance is evaluated, including examples such as AUC and mean-squared error which make it clear that the models must be used to make predictions to compute their performance.)
rebuilding each of the plurality of constructed machine learning models by training, based on updated training data and updated validation data, second copies of the same reference-library stored machine learning models to obtain a plurality of rebuilt machine learning models for a second deployment cycle; and (At step C50-C51, the process repeats, where the models are trained again on local data D(A), which upon a second time through the loop would include the new data Dnew(A). See [0253, 0264]. The training is shown in more detail in Figures 5A-5B and are described starting at [0273]. In particular, [0275] indicates that the training is based on the local data D(A) (which at this point would include the new data Dnew(A)) and that the training includes performing validation with the local data. The “second deployment cycle” is being interpreted as the period of time following the second selection of champion and challenger up through and including the subsequent evaluation of the models on the updated data. Even if the second copies were required to be distinct, [0257] indicates that the models may be reconstructed from scratch.)
prior to completing the rebuilding and prior to deploying the plurality of rebuilt machine learning models, designating a new champion and at least one new challenger from the plurality of rebuilt machine learning models based on the one or more performance metrics for the plurality of constructed machine learning models. (At the instance of step S40 described with respect to the claimed “deploying” step, the champion/challenger process occurs, which designates champion/challengers based on the computed performance metrics. See [0255, 0265] and description above with respect to the “deploying” step. Step S40 (which includes the designating of new champion/challengers) occurs prior to step C51 (which includes the rebuilding).)

Regarding claim 23, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein the second deployment cycle does not overlap with the first deployment cycle, and  ([0255] indicates that the challengers may challenge the champion at the next data update. The data update is described at [0264]. The challenge is described in detail at [0265]. In particular, the performance of all of the models (both champion and challenger) is evaluated using both Dold(A) and Dnew(A). The “first deployment cycle” is being interpreted as the period of time following (but not including) the first selection of champion and challenger up through and including the evaluation of the models on the updated data, so that Dnew(A) is data generated during the “first deployment cycle”. [0163] provides examples of how performance is evaluated, including examples such as AUC and mean-squared error which make it clear that the models must be used to make predictions to compute their performance. At step C50-C51, the process repeats, where the models are trained again on local data D(A), which upon a second time through the loop would include the new data Dnew(A). See [0253, 0264]. The training is shown in more detail in Figures 5A-5B and are described starting at [0273]. In particular, [0275] indicates that the training is based on the local data D(A) (which at this point would include the new data Dnew(A)) and that the training includes performing validation with the local data. The “second deployment cycle” is being interpreted as the period of time following the second selection of champion and challenger up through and including the subsequent evaluation of the models on the updated data. The first and second cycles occur in succession, but do not overlap.)
the operations further comprise: deploying, during the second deployment cycle, the plurality of rebuilt machine learning models including the new champion and the at least one new challenger to generate updated prediction data during the second deployment cycle. (The broadest reasonable interpretation of the claimed “deploying” a model, interpreted in view of the specification, includes using that model to generate one or more predictions; see published instant specification at [0040]. [0255] indicates that the challengers may challenge the champion at the next data update. The data update is described at [0264]. The challenge is described in detail at [0265]. In particular, the performance of all of the models (both champion and challenger) is evaluated using both Dold(A) and Dnew(A). The “second deployment cycle” is being interpreted as the period of time following (but not including) the second selection of champion and challenger up through and including the evaluation of the models on the (new) updated data, so that Dnew(A) is data generated during the “second deployment cycle”. [0163] provides examples of how performance is evaluated, including examples such as AUC and mean-squared error which make it clear that the models must be used to make predictions to compute their performance. That is, the deployment during the second deployment cycle corresponds to the loop iteration following the loop iteration corresponding to the first deployment cycle.)

Regarding claim 24, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein the operations further comprise: obtaining a design specification that designates multiple model types, each of the multiple model types being a model with a set of tunable model parameters that is different from other sets of tunable model parameters of the other ones of the multiple model types, wherein each of the plurality of constructed machine learning models are constructed to correspond to a different one of the multiple model types based on the designation of the multiple model types by the design specification. (Figure 2A, step C50, described at [0253], describes the client obtaining a plurality of models. The specification of the models is interpreted as a design specification. [0090] indicates that the models may be different types of machine learning models with different structures or architectures. The models are trained/constructed at step C51.)

Regarding claim 25, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches 
wherein a first rebuilt machine learning model is designated as the new champion based on the one or more performance metrics indicating that a first corresponding one of the plurality of constructed machine learning models performed better during the first deployment cycle than one or more other ones of the plurality of constructed machine learning models. (Referring to the discussion related to the “deploying” and “computing” steps above, [0255] indicates that the challengers may challenge the champion at the next data update. The challenge is described in detail at [0265]. The best performing model based on the performance metrics is determined to be the champion. As described above, the designation of a model as champion which is subsequently rebuilt is being interpreted as a designation of the rebuilt model as champion (because they are the same model).)

Regarding claim 26, the rejection of claim 25 is incorporated herein. Furthermore, Vodencarevic teaches
wherein, prior to their respective trainings, the first corresponding one of the plurality of constructed machine learning models and the first rebuilt machine learning model were the same as a first one of the reference-library-stored machine learning models. (As described above, the model which is the “first corresponding one of the plurality of constructed machine learning models” is the same model as the “first rebuilt machine learning model”, so they were necessarily the same as “a first one of the reference-library-stored machine learning models”. See discussion above and especially [0253, 0265].)

Regarding claim 27, the rejection of claim 26 is incorporated herein. Furthermore, Vodencarevic teaches
wherein a second rebuilt machine learning model is designated as a challenger based on the one or more performance metrics indicating that the first corresponding one of the plurality of constructed machine learning models performed better during the first deployment cycle than a second corresponding one of the plurality of constructed machine learning models. (Referring to the discussion related to the “deploying” and “computing” steps above, [0255] indicates that the challengers may challenge the champion at the next data update. The challenge is described in detail at [0265]. The best performing model based on the performance metrics is determined to be the champion, with the other models being challengers. As described above, the designation of a second model as challenger which is subsequently rebuilt is being interpreted as a designation of a second rebuilt model as challenger (because they are the same model).)

Regarding claim 28, the rejection of claim 27 is incorporated herein. Furthermore, Vodencarevic teaches
wherein, prior to their respective trainings, the second corresponding one of the plurality of constructed machine learning models and the second rebuilt machine learning model were the same as a second one of the reference-library-stored machine learning models. (As described above, the model which is the “second corresponding one of the plurality of constructed machine learning models” is the same model as the “second rebuilt machine learning model”, so they were necessarily the same as “a second one of the reference-library-stored machine learning models”. See discussion above and especially [0253, 0265].)
 
Regarding claim 29, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein first and second rebuilt machine learning models are designated as the new champion and a new challenger, respectively, (Referring to the discussion related to the “deploying” and “computing” steps above, [0255] indicates that the challengers may challenge the champion at the next data update. The challenge is described in detail at [0265]. The best performing model based on the performance metrics is determined to be the champion. As described above, the designation of a model as champion which is subsequently rebuilt is being interpreted as a designation of the rebuilt model as champion (because they are the same model). As described above, the designation of a second model as challenger which is subsequently rebuilt is being interpreted as a designation of a second rebuilt model as challenger (because they are the same model).)
wherein the first rebuilt machine learning model is rebuilt based on a first optimization algorithm, (At step C50-C51, the process repeats, where the models are trained again on local data D(A), which upon a second time through the loop would include the new data Dnew(A). See [0253, 0264]. The training is shown in more detail in Figures 5A-5B and are described starting at [0273]. In particular, [0275] indicates that the training is based on the local data D(A) (which at this point would include the new data Dnew(A)) and that the training includes performing validation with the local data. The “second deployment cycle” is being interpreted as the period of time following the second selection of champion and challenger up through and including the subsequent evaluation of the models on the updated data. [0091-0092] indicates that the different model types may use different training/optimization algorithms, so that a first algorithm for a first model type would be different from a second algorithm for a second model type.)
wherein the second rebuilt machine learning model is rebuilt based on a second optimization algorithm different from the first optimization algorithm. (At step C50-C51, the process repeats, where the models are trained again on local data D(A), which upon a second time through the loop would include the new data Dnew(A). See [0253, 0264]. The training is shown in more detail in Figures 5A-5B and are described starting at [0273]. In particular, [0275] indicates that the training is based on the local data D(A) (which at this point would include the new data Dnew(A)) and that the training includes performing validation with the local data. The “second deployment cycle” is being interpreted as the period of time following the second selection of champion and challenger up through and including the subsequent evaluation of the models on the updated data. [0091-0092] indicates that the different model types may use different training/optimization algorithms, so that a first algorithm for a first model type would be different from a second algorithm for a second model type.)

Regarding claim 31, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein first and second rebuilt machine learning models are designated as the new champion and a new challenger, respectively, (Referring to the discussion related to the “deploying” and “computing” steps above, [0255] indicates that the challengers may challenge the champion at the next data update. The challenge is described in detail at [0265]. The best performing model based on the performance metrics is determined to be the champion. As described above, the designation of a model as champion which is subsequently rebuilt is being interpreted as a designation of the rebuilt model as champion (because they are the same model). As described above, the designation of a second model as challenger which is subsequently rebuilt is being interpreted as a designation of a second rebuilt model as challenger (because they are the same model).)
wherein the first rebuilt machine learning model is rebuilt by tuning a first set of tunable model parameters for the first rebuilt machine learning model without tuning model parameters of a second set of tunable model parameters for the first constructed machine learning model that are not in the first set of tunable model parameters, and wherein the second rebuilt machine learning model is rebuilt by tuning the second set of tunable model parameters for the second rebuilt machine learning model without tuning model parameters of the first set of tunable model parameters for the second rebuilt machine learning model that are not in the second set of tunable model parameters. ([0091] indicates that one type of model which may be used includes various neural networks, decision trees, or Bayesian networks. If, say, a neural network and a decision tree were to be used, these would be a first type (i.e., a type which infers functions using labeled data pairs). When these models are retrained (i.e., rebuilt) as described above with respect to claim 1, the model parameters are changed. These models would have no overlapping tunable parameters, so the neural network would tune a first set of model parameters whereas a decision tree would tune a second set of model parameters.)

Regarding claim 32, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein the first constructed machine learning model comprises a neural network, and wherein the second constructed machine learning model does not comprise a neural network. ([0093] describes various model types which may be used including neural networks and models which are not neural networks.)

Regarding claim 33, Vodencarevic teaches
A method comprising:
constructing a plurality of machine learning models by (i) downloading first copies of reference-library-stored machine learning models from a software-version-controlled repository and (ii) training, based on training data and validation data, the first copies of reference-library-stored machine learning models to obtain a plurality of constructed machine learning models for a first deployment cycle, (Figure 2A shows a method which includes a going from the last step C40 to the previous C40 (and then iterates). Unless otherwise indicated, step identifiers refer to Figure 2A. The mapping starts at step C50, described at [0253]. Models are downloaded from a central server. The downloaded models are interpreted as first copies of reference-library-stored machine learning models (with the central server being the reference library). The reference library performs version control of the models (i.e., it is a software-version-controlled repository) as described at [0213-0214] and [0269]. Figure 2, step C51, described at [0253] describes training these models (so they may be reasonably interpreted as “constructed machine learning models”. The models are deployed during a “first deployment cycle” as described below.) 
wherein first and second constructed machine learning models are designated as a champion and a challenger, respectively; (At step S40, described at [0255], the performance of the models is compared with one being designated champion and the rest being challengers.)
deploying, during the first deployment cycle, the plurality of constructed machine learning models including the champion and the challenger; computing one or more performance metrics for the plurality of constructed machine learning models based on prediction data generated by each of the plurality of constructed machine learning models during the first deployment cycle to evaluate performances of the plurality of constructed machine learning models; (The broadest reasonable interpretation of the claimed “deploying” a model, interpreted in view of the specification, includes using that model to generate one or more predictions; see published instant specification at [0040]. [0255] indicates that the challengers may challenge the champion at the next data update. The data update is described at [0264]. The challenge is described in detail at [0265]. In particular, the performance of all of the models (both champion and challenger) is evaluated using both Dold(A) and Dnew(A). The “first deployment cycle” is being interpreted as the period of time following (but not including) the first selection of champion and challenger (the previously recited step) up through and including the evaluation of the models on the updated data, so that Dnew(A) is data generated during the “first deployment cycle”. [0163] provides examples of how performance is evaluated, including examples such as AUC and mean-squared error which make it clear that the models must be used to make predictions to compute their performance.)
rebuilding each of the plurality of constructed machine learning models by (i) downloading second copies of the reference-library-stored machine learning models from the software-version-controlled repository and (ii) training, based on updated training data and updated validation data, the second copies of the same reference-library stored machine learning models to obtain a plurality of rebuilt machine learning models for a second deployment cycle; and (At step C50-C51, the process repeats, where the models are trained again on local data D(A), which upon a second time through the loop would include the new data Dnew(A). See [0253, 0264]. The training is shown in more detail in Figures 5A-5B and are described starting at [0273]. In particular, [0275] indicates that the training is based on the local data D(A) (which at this point would include the new data Dnew(A)) and that the training includes performing validation with the local data. The “second deployment cycle” is being interpreted as the period of time following the second selection of champion and challenger up through and including the subsequent evaluation of the models on the updated data. Even if the second copies were required to be distinct, [0257] indicates that the models may be reconstructed from scratch. [0140] and [0221] indicate that the models which form the basis of training a new model “from scratch” are also downloaded from the central server.)
prior to completing the rebuilding and prior to deploying the plurality of rebuilt machine learning models, designating a new champion and at least one new challenger from the plurality of rebuilt machine learning models based on the one or more performance metrics for the plurality of constructed machine learning models. (At the instance of step S40 described with respect to the claimed “deploying” step, the champion/challenger process occurs, which designates champion/challengers based on the computed performance metrics. See [0255, 0265] and description above with respect to the “deploying” step. Step S40 (which includes the designating of new champion/challengers) occurs prior to step C51 (which includes the rebuilding).)

Claim 34 is substantially similar to claim 23 and is rejected with the same rationale in view of the rejection of claim 33.

Claim 35 is substantially similar to claim 24 and is rejected with the same rationale in view of the rejection of claim 33.

Claim 36 is substantially similar to claims 25 and is rejected with the same rationale in view of the rejection of claim 33.

Claim 37 is substantially similar to claims 27 and is rejected with the same rationale in view of the rejection of claim 33.

Regarding claim 39, Vodencarevic teaches
A system comprising: one or more processors programmed with computer program instructions that, when executed, cause operations comprising: ([0062-0064] describe an implementation using a system comprising one or more processors programmed with instructions to perform the operations taught by Vodencarevic.) 
The remaining steps performed by the system are substantially similar to, or broader than, the method effectuated by the CRM of claim 1; claim 39 is rejected with the same rationale, mutatis mutandis.

Claim 40 is substantially similar to claim 23 and is rejected with the same rationale in view of the rejection of claim 39.

Claim 41 is substantially similar to claim 24 and is rejected with the same rationale in view of the rejection of claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over “Vodencarevic” (US 2021/0097439 A1) in view of “Zeise” (US 2021/0089961 A1).

Regarding claim 30, the rejection of claim 1 is incorporated herein. Furthermore, Vodencarevic teaches
wherein the operations further comprise: obtaining a design specification (Figure 2A, step C50, described at [0253], describes the client obtaining a plurality of models. The specification of the models is interpreted as a design specification. [0090] indicates that the models may be different types of machine learning models with different structures or architectures. The models are trained/constructed at step C51.)
…wherein the first constructed machine learning model is constructed by tuning the first set of tunable model parameters for the first constructed machine learning model (Figure 2A shows a method which includes a going from the last step C40 to the previous C40 (and then iterates). Unless otherwise indicated, step identifiers refer to Figure 2A. The mapping starts at step C50, described at [0253]. Models are downloaded from a central server. The downloaded models are interpreted as first copies of reference-library-stored machine learning models (with the central server being the reference library). Figure 2, step C51, described at [0253] describes training these models (so they may be reasonably interpreted as “constructed machine learning models”. The models are deployed during a “first deployment cycle” as described below. [0096] indicates that the creation or training of a model includes determining or adjusting one or more model parameters.)
Vodencarevic does not appear to explicitly teach 
wherein the operations further comprise: obtaining a design specification that designates different sets of tunable model parameters, the different sets of tunable model parameters comprising first and second sets of tunable model parameters, wherein the first constructed machine learning model is constructed by tuning the first set of tunable model parameters for the first constructed machine learning model without tuning model parameters of the second set of tunable model parameters for the first constructed machine learning model that are not in the first set of tunable model parameters, and wherein the second constructed machine learning model is constructed by tuning the second set of tunable model parameters for the second constructed machine learning model without tuning model parameters of the first set of tunable model parameters for the second constructed machine learning model that are not in the second set of tunable model parameters.
However, Zeise—directed to analogous art—teaches
wherein the operations further comprise: obtaining a design specification that designates different sets of tunable model parameters, the different sets of tunable model parameters comprising first and second sets of tunable model parameters, wherein the first constructed machine learning model is constructed by tuning the first set of tunable model parameters for the first constructed machine learning model without tuning model parameters of the second set of tunable model parameters for the first constructed machine learning model that are not in the first set of tunable model parameters, and wherein the second constructed machine learning model is constructed by tuning the second set of tunable model parameters for the second constructed machine learning model without tuning model parameters of the first set of tunable model parameters for the second constructed machine learning model that are not in the second set of tunable model parameters. (Abstract describes a pipeline for performing machine learning. [0038] describes executing machine learning over a plurality of trials including different sets of trial parameters. [0060] indicates that the trial parameters may be received in a message and further describes the trial parameters. For example, they may be initial weights applied during training. Weights are tunable as they may be changed during training. In this case, the weights correspond to weights of neural networks. [0060-0061] indicate that the machine learning based on the different trial parameters are actually executed.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Vodencarevic to tune different possible parameters as taught by Zeise because this allows for the parallel optimization of machine learning trials as described by Zeise at [0042].

Claim 38 is substantially similar to claim 30 and is rejected with the same rationale in view of the rejection of claim 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121